DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, species ZIKV, E protein and codon pair bias, in the reply filed on August 1, 2022 is acknowledged.  Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-12, 20, 24-32, 34 and 36 are directed to non-elected subject matter.
Claims Summary
	Claim 1 and its various dependent embodiments are directed to a modified ZIKV in which expression of viral proteins is reduced compared to a parent virus as a result of recoding the envelope (E) region, specifically for reduced codon pair bias (claim 2).  Reducing codon pair bias comprises identifying a codon pair in the parent protein-encoding sequence having a codon-pair score that can be reduced, and reducing the bias by substituting the codon pair with a codon pair having a lower codon-pair score (claim 3).  Reducing codon pair bias comprises rearranging the codons of the parent protein-encoding sequence (claim 3).  The recoded E protein sequence has a codon pair bias less than -0.05, -0.1, or less than -0.2, or less than -0.3, or less than -0.4 (claim 6).  Claim 8 is directed to a ZIKV vaccine composition for inducing a protective immune response in a subject, comprising the modified ZIKV.
	Claim 13 and its various dependent embodiments are directed to a modified flavivirus in which expression of viral proteins is reduced compared to a parent virus as a result of recoding the envelope (E) region, specifically for reduced codon pair bias (claim 14).  Reducing codon pair bias comprises identifying a codon pair in the parent protein-encoding sequence having a codon-pair score that can be reduced, and reducing the bias by substituting the codon pair with a codon pair having a lower codon-pair score (claim 15).  Reducing codon pair bias comprises rearranging the codons of the parent protein-encoding sequence (claim 15).  The recoded E protein sequence has a codon pair bias less than -0.05, -0.1, or less than -0.2, or less than -0.3, or less than -0.4 (claim 18).  Claim 21 is directed to an embodiment wherein the parent virus is a natural isolate, or a mutant of a natural isolate.  Claim 23 is directed to a flavivirus vaccine composition for inducing a protective immune response in a subject, comprising the modified flavivirus.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ZIKV immunogenic composition that induces an immune response, does not reasonably provide enablement for a vaccine that induces protective immunity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use (as a vaccine) the invention commensurate in scope with these claims.
The breadth of the claim encompasses a composition comprising an attenuated ZIKV that is capable inducing an immune response against ZIKV in any subject, encompassing humans, which will protect against disease upon subsequent infection with ZIKV.  The nature of the invention is the induction of prophylactic immunity against ZIKV.
Pattnaik et al. (Vaccines, 2020, 8:266, 19 pages) offers a review of candidate ZIKV vaccines, showing promising results in the animal models available in terms of induction of immune responses.  However, correlates for efficacy in pregnant women and the unborn remain at large, which is of greatest concern as regards the pathology of ZIKV (see pages 10-11, “Challenges and Future Perspectives”).  
The specification discloses the production of attenuated ZIKV.  The working examples demonstrate protection of mice against disease in challenge experiments (Example 8), as well as the induction of an immune response in NHPs with the attenuated ZIKV virus (Example 9).  However, given the breadth of the claim (protection in any subject), the nature of the invention, the state of the art (no human correlates of protection) and the associated lack of predictability (regarding immunogenicity extrapolated to protection in humans), it would require undue experimentation to make the claimed ZIKV vaccine that provide protective immunity.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 18, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimmer et al. (WO 2016/037187 A1, “Wimmer”, of record in the IDS filed 6/8/2021).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Wimmer discloses attenuated flaviviruses comprising a modified viral genome with reduced codon pair bias in the E protein, for example, to reduce efficiency of protein translation relative to a parent virus wildtype or mutant (see abstract, and paragraphs [0016], [0017], [0071], [0074] and [0098]) (claims 13-15 and 21).  The attenuated viruses are to be used for vaccine compositions to induce protective immunity (see abstract and paragraph [0109]) (claim 23). Wimmer discloses recoded DENV E sequences having a codon pair bias values that fall within the values in claim 18 (see Table 5, page 40, and paragraph [0103]).  Therefore, the claimed embodiments are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer et al. (WO 2016/037187 A1, “Wimmer”, of record in the IDS filed 6/8/2021) in view of Vignuzzi et al. (WO 2016/120412 A1, “Vignuzzi”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Wimmer discloses attenuated flaviviruses comprising a modified viral genome with reduced codon pair bias in the E protein, for example, to reduce efficiency of protein translation relative to a parent virus wildtype or mutant (see abstract, and paragraphs [0016], [0017], [0071], [0074] and [0098]) (addressing the limitation in claims 1-3 and 6, except for ZIKV).  The attenuated viruses are to be used for compositions to induce an immune response (see abstract and paragraph [0109]) (claim 8).  Wimmer discloses recoded DENV E sequences having a codon pair bias values that fall within the values in claim 6 (see Table 5, page 40, and paragraph [0103]).
Wimmer’s disclosure of flaviviruses does not specifically name ZIKV.  However, it would have been obvious to have applied Wimmer’s teachings to ZIKV (claim 1, addressing ZIKV limitation).  One would have been motivated to do so because it is a flavivirus that is pathogenic to humans, as taught in Vignuzzi (see page 34, lines 8-14).  Vignuzzi discloses alteration of codon content in viruses to produce attenuated constructs for immunogenic compositions (see page 70, lines 5-8).  It would be desirable to produce an immunogenic composition against ZIKV, as it is a human pathogen of interest.  One would have had a reasonable expectation of success that modification of the coding sequence of ZIKV E according to Wimmer’s teachings would produce attenuated viruses, given that Vignuzzi also produces attenuated ZIKV by codon modification.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648